                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF WISCONSIN

 DEAN BRIGGS,

         Plaintiff,                                                         ORDER
 v.
                                                                   Case No. 20-cv-322-bbc
 MARCEL S. OLIVEIRA, Esq

         Defendant.


       Plaintiff Dean Briggs has filed a proposed civil complaint and requested leave to proceed

without prepaying the filing fee. To evaluate plaintiff’s request to proceed without prepayment

of the filing fee, I must review a certified copy of plaintiff’s inmate trust fund account statement

(or institutional equivalent) for the six-month period immediately preceding the filing of the

complaint. 28 U.S.C. § 1915(a)(2).

       For this case to proceed, plaintiff must submit the certified trust fund account statement

no later than April 23, 2020. If I find that plaintiff is indigent, I will calculate an initial partial

payment amount that must be paid before the court can screen the merits of the complaint

under 28 U.S.C. § 1915(e)(2). Thereafter, plaintiff will be required to pay the balance of the

filing fee in installments.




                                              ORDER

       IT IS ORDERED that plaintiff Dean Briggs may have until April 23, 2020 to submit a

trust fund account statement for the period beginning approximately October 2, 2019 and

ending approximately April 2, 2020. If, by April 23, 2020, plaintiff fails to respond to this
order, I will assume that plaintiff wishes to withdraw this action voluntarily. In that event, the

case will be closed without prejudice to plaintiff filing the case at a later date.




               Entered this 2nd day of April, 2020.

                                      BY THE COURT:


                                      /s/
                                      PETER OPPENEER
                                      Magistrate Judge
